DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahl (U.S. Pub. No. 2015/0344296 A1) in view of Renaud-Bezot et al. (U.S. Pub. No. 2018/0297834 A1).
Regarding claim 1, Pahl discloses a MEMS device comprising:
a first substrate (FIG. 3: T, see paragraph 0033);
a MEMS transducer package attached on the first substrate (FIG. 3: components on the left side) and including a MEMS transducer therein (FIG. 3: MK, see paragraph 0033) configured to output an electrical signal corresponding to movement of fluid (see paragraph 0038); and

wherein the MEMS transducer package further includes a case that covers the MEMS transducer (FIG. 3: HS, see paragraph 0044);
wherein the semiconductor device is located out of the MEMS transducer package (FIG. 3: CK located outside HS), and
wherein the MEMS transducer and the semiconductor device is directly coupled via a conductive path (FIG. 3: VE, see paragraph 0045), and 
wherein the MEMS transducer package includes a first substrate passage formed on the first substrate to open an inner space of the MEMS transducer to the outside (FIG. 3: OE, see paragraph 0038).
Pahl is silent in regard to a case passage formed in the case, wherein the MEMS transducer includes a membrane structure and a membrane passage formed at the membrane structure, and wherein the membrane structure moves according to movement of fluids introduced via the case passage, the first substrate passage and the membrane passage.
Renaud-Bezot discloses a case passage formed in the case (FIG. 1: 112, see paragraph 0069),
wherein the MEMS transducer includes a membrane structure and a membrane passage formed at the membrane structure (FIG. 1: 160, see paragraph 0077), and
wherein the membrane structure moves according to movement of fluids introduced via the case passage, the first substrate passage and the membrane passage (see paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the case passage of Renaud-Bezot to the teachings of Pahl so as to provide air communication between MEMS component and the environment of the package (see paragraph 0073). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 3, Pahl discloses the conductive path to electrically couple the MEMS transducer with the first substrate (FIG. 3: VE). Pahl is silent in regards to the transducer package further comprising a conductive wire configured to form a part of the conductive path.
Renaud-Bezot discloses the MEMS transducer further comprises a conductive wire for electrically coupling the MEMS transducer with the first substrate (FIG. 1: 120, see paragraph 0072). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the wire of Renaud-Bezot to the teachings of Pahl so as to provide electrical coupling between the MEMS component and the semiconductor device (see paragraph 0072).
Regarding claim 11, Pahl discloses the first substrate comprises a first conductive line configured to form a part of the conductive path to provide an electrical signal from the MEMS transducer to the semiconductor chip (FIG. 3: VE, see paragraph 0045).
Regarding claim 14, Pahl discloses a MEMS sensor transducer package comprising:
a second substrate (FIG. 3: T, see paragraph 0033);
a MEMS transducer attached to the second substrate and configured to generate an electrical signal corresponding to movement of fluid (FIG. 3: MK, see paragraph 0038); and
a case attached on the second substrate so that a space between the second substrate is formed and the MEMS transducer is located within the space (FIG. 3: HS, see paragraph 0044),
wherein the second substrate comprises a second conductive line to output an electrical signal provided directly from the MEMS transducer to a semiconductor device to process the electrical signal (FIG. 3: VE located within T passing signals to CK),
wherein the MEMS transducer package includes a second substrate passage formed on the second substrate to open an inner space of the MEMS transducer to the outside (FIG. 3: OE, see paragraph 0038).
Pahl is silent in regard to a case passage formed in the case, wherein the MEMS transducer includes a membrane structure and a membrane passage formed at the membrane structure, and wherein the membrane structure moves according to movement of fluids introduced via the case passage, the first substrate passage and the membrane passage.
Renaud-Bezot discloses a case passage formed in the case (FIG. 1: 112, see paragraph 0069),
wherein the MEMS transducer includes a membrane structure and a membrane passage formed at the membrane structure (FIG. 1: 160, see paragraph 0077), and
wherein the membrane structure moves according to movement of fluids introduced via the case passage, the first substrate passage and the membrane passage (see paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the case passage of Renaud-Bezot to the teachings of Pahl so as to provide air communication between MEMS component and the environment of the package (see paragraph 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the membrane of Renaud-Bezot to the teachings of Pahl so as to configure the device as a sensor which generates a signal indicative of a property of the environment (see paragraph0023).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahl (U.S. Pub. No. 2015/0344296 A1) in view of Renaud-Bezot et al. (U.S. Pub. No. 2018/0297834 A1) and Leidl et al. (U.S. Pub. No. 2008/0247585 A1).
Regarding claim 4, the combination of Pahl and Renaud-Bezot is silent in regard to a second substrate interposed between the MEMS transducer package and the first substrate.
Leidl discloses the package further comprises a second substrate being interposed between the MEMS transducer package and the first substrate (FIG. 3A: S1, see paragraph 0046), and wherein the second substrate includes a conductive line configured to transmit an electrical signal provided from the MEMS transducer to the first substrate (FIG. 3A: AK shows transmission from MCH through S1 to BE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the second substrate of Leidl to the teachings of the combination so as to create a sealing layer that acts as a solder stop (see paragraph 0039). Applying the teachings of Leidl to the teachings of Pahl forms the conductive line as part of the conductive path VE.
Regarding claim 8, the combination is silent in regards to a second substrate interposed between the MEMS transducer package and the first substrate.
Leidl discloses the package further comprises a second substrate being interposed between the MEMS transducer package and the first substrate (FIG. 3A: S1, see paragraph 0046), and wherein the second substrate includes a conductive line configured to transmit an electrical signal provided from the MEMS transducer to the first substrate (FIG. 3A: AK shows transmission from MCH through S1 to BE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the second substrate of Leidl to the teachings of the combination so as to create a sealing layer that acts as a solder stop (see paragraph 0039). Applying the teachings of Leidl to the teachings of Pahl forms the conductive line as part of the conductive path VE.
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above.
Further, Examiner notes that Applicant’s arguments with respect to combinations involving Pahl and Renaud-Bezot are not persuasive for the reasons set forth in the Advisory Action dated February 23, 2022. For ease of prosecution, the pertinent part of these arguments is reproduced below.
Applicant's arguments filed January 24, 2022 have been fully considered, but are not found to be persuasive. As discussed above, the amendments set forth new combinations of limitations and thus require further search and consideration. However, Applicant argues on pages 7-8 that the combination of Pahl, Leidl, and Renaud-Bezot does not teach nor render obvious a structure including a case passage, first substrate passage, and membrane passage as set forth in amended claim 1. Specifically Applicant disagrees with Examiner's assertion that Renaud-Bezot teaches a membrane structure that moves according to movement of fluids introduced via the case passage, the first substrate passage, and the membrane passage.
However, in asserting this argument, Applicant acknowledges that both paragraph 0023 and paragraph 0027 of Renaud-Bezot discuss the operation of the MEMS device and how the membrane is in communication with the outside environment. In particular [0027] explicitly disclose "at least one" hole for providing fluid communication between the MEMS component and the package. As can be readily seen in FIG. 1, referred to in the rejection, the "at least one hole" actually includes a hole through the substrate 102, a hole within the membrane of the device (FIG. 1 clearly shows openings within 160) and a hole within the case. One of ordinary skill in the art would recognize these three holes as the claimed case passage, first substrate passage, and membrane passage. Furthermore one of ordinary skill in the art would read paragraphs 0023 and 0027 as disclosing the claimed movement. For example the following disclosure in [0023] "an example is a microphone which generates an electrical signal indicative of acoustic waves in an environment, for instance using a piezoelectric membrane," indicates to one of ordinary skill in the art that the membrane moves in response to fluid (the acoustic waves disclosed flow through a fluid medium), and the embodiments depict that the fluid is introduced through the three holes corresponding to the claimed passages as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819